Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 2-23-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-6, 11 and 14-16 and is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,115,679 to Rutter et al. in view of in view of U.S. Patent .
Referring to claims 1 and 14, Rutter et al. discloses a system and associated method for monitoring a ruminant animal, the system comprising, a sensor – at 12, abutting the ruminant animal’s lower jaw and buccinator muscles – see at 12 in figure 2, the sensor generating buccinator and jaw movement data based on movement of the ruminant animal’s lower jaw and the buccinator muscles without regard to sounds made by the ruminant animal – see figures 1-2 and column 2 lines 10-67, and a computer processor – at 2, in electrical communication with the sensor – see figure 1, wherein the computer processor – at 2, processes the buccinator and jaw movement data to record and identify buccinator and jaw movement associated with jaw movement/chewing – see figures 1-2 and column 2 lines 10-67. Rutter et al. does not disclose the sensor is a film-type piezoelectric sensor. Rutter et al. further does not disclose identifying buccinators and jaw movement associated with at least rumination. Predovich does disclose placing a piezoelectric sensor – such as at 1705c, on the lower jaw and buccinator muscles of an animal – see for example figure 17. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bar-Rutter et al. and add the piezoelectric sensor on the animal’s lower jaw as disclosed by Predovich, so as to yield the predictable result of directly measuring the animal’s jaw activity while making the device more comfortable for the animal. Rutter et al. as modified by Predovich further discloses the piezoelectric sensor comprises a piezoelectric film – see figures 1-4 of Predovich. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rutter et al. as modified by Predovich and add the piezoelectric sensor on the animal’s lower jaw as disclosed by Predovich, so as to yield the predictable result of directly measuring the animal’s jaw activity while making the device more 
Referring to claims 3 and 15, Rutter et al. as modified by Predovich and van Dijk et al. further discloses the computer processor is structured to apply pattern detection algorithm data to the buccinator and jaw movement data to differentiate and categorize the buccinator and jaw movement data so that buccinator and jaw movements are characterized as actions including at least chewing, biting, ruminating, and/or idling – see figures 1-2 and column 2 lines 10-67 of Rutter et al. – see figure 17 of Predovich and – see figure 1 and paragraphs [0031] thru [0033] of van Dijk et al.
Referring to claims 4 and 16, Rutter et al. as modified by Predovich and van Dijk et al. further discloses the computer processor analyzes the buccinator and jaw movement data and identifies and communicates at least, a number of bites per (selected time interval), a number of chews per (selected time interval), and overall time spent ruminating or grazing – see figures 1-2 and column 2 lines 10-67 of Rutter et al. – see figures 17 and 23 of Predovich and see for example figure 1 and paragraphs [0031] thru [0033] of van Dijk et al.
Referring to claim 6, Rutter et al. as modified by Predovich and van Dijk et al. further discloses the system comprises two film-type piezoelectric sensors so that a first film-type piezoelectric sensor abuts the animal’s jaw on a first side of the animal’s head, and a second 
Referring to claim 11, Rutter as modified by Predovich and van Dijk et al. discloses a method of monitoring and analyzing ruminant feeding behavior, the method comprising the steps of, supplying the system of claim 1 – see the rejection of claim 1 detailed earlier in this paragraph of this office action, and applying pattern detection algorithm data to process the buccinator and jaw movement data so that the buccinator and jaw movements can be categorized as at least chewing, biting, ruminating, and/or idling – see figures 1-2 and column 2 lines 10-67 of Rutter et al. – see figure 17 of Predovich and – see figure 1 and paragraphs [0031] thru [0033] of van Dijk et al.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutter et al. as modified by Predovich and van Dijk et al. as applied to claim 1 above, and further in view of U.S. Patent No. 7,350,481 to Bar-Shalom.
Referring to claim 7, Rutter et al. as modified by Predovich and van Dijk et al. further discloses a data-gathering halter – see at 12,18 in figure 2 of Rutter et al. and further discloses film-type piezoelectric sensors – see at 1705c of Predovich and further discloses the sensors positioned in a housing – see at 2 in figure 1 of van Dijk et al. Rutter et al. as modified by Predovich and van Dijk et al. does not disclose the sensors are positioned in a pouch in the data-gathering harness halter. Bar-Shalom does disclose the sensors – at 3,10 and – at S1 and S2, are 
Referring to claim 8, Rutter et al. as modified by Predovich, van Dijk et al. and Bar-Shalom further discloses a collar-mounted portable electronics module – see at 3 and 7 mounted to item 6 in figures 1-2 of Bar-Shalom, the sensors in the halter being in communication with the portable electronics module on the collar – see at 3,7 in figures 1-2 of Bar-Shalom and further discloses film-type piezoelectric sensors – see for example at 1705c in figure 17 of Predovich. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rutter et al. as modified by Predovich and van Dijk et al. and add the sensors in a pouch as disclosed by Bar-Shalom, so as to yield the predictable result of protecting the sensors during use.
	Referring to claim 9, Rutter et al. as modified by Predovich and van Dijk et al. further discloses a film-type piezoelectric sensor – see for example at 1705c in figure 17 of Predovich, and further discloses a sensor positioned in a data-gathering halter – see at 12,28 in figure 2 of Rutter et al., that is in communication with a portable electronics module – see figure 1 of Rutter et al. and figure 1 of van Dijk et al., the computer processor being positioned in the portable electronics module – see at 2 in figure 1 of Rutter et al. and – at 8,12 in figure 1 of van Dijk et al. Rutter et al. as modified by Predovich and van Dijk et al. does not disclose the portable electronics module is collar-mounted. Bar-Shalom does disclose the portable electronics module is collar mounted – see at 3,6,7 in figures 1-2 and see at 50 in figure 9. Therefore it would have .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutter et al. as modified by Predovich, van Dijk et al. and Bar-Shalom as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2014/0123912 to Menkes et al.
Referring to claim 10, Rutter et al. as modified by Predovich, van Dijk et al. and Bar-Shalom does not disclose the portable electronics module also includes a global positioning system (GPS) device. Menkes et al. does disclose the portable electronics module includes a GPS device – see paragraph [0095]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rutter et al. as modified by Predovich, van Dijk et al. and Bar-Shalom and add the GPS device of Menkes et al., so as to yield the predictable result of allowing the user to remotely monitor the location of the animal as desire.

Response to Arguments

3.	Regarding the prior art rejections of claims 1, 3-4, 6-11 and 14-16, the Rutter et al. reference US 6115679 discloses a sensor – at 12, that abuts a ruminant animal’s lower jaws and buccinators muscles as seen in figure 2. The Predovich et al. reference US 2018/0353122 discloses a piezo-electric sensor – at 1705c, that abuts an animal’s lower jaw and associated muscles as seen in figure 17 and paragraph [0077] where the sensor is detailed as being on the masseter muscle which is a muscle that extends along the lower and upper jaw and therefore 

Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643